DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 26, 2021 has been entered. Claims 1-17 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan (US 2016/0374608 A1) (hereinafter – Dugan) in view of Fischer (US 2011/0046518 A1) (hereinafter – Fischer).

Regarding claim 1, Dugan discloses A garment, comprising (Abstract and para. [0073], “The system further including a garment configured to house the device and retain a fixed orientation relative to the user.”):
a gyro sensor configured to detect a change in a wearer's abdomen (Para. [0073], “The data collection system where the data collection system is included of one or more sensors selected from the group including: accelerometers, gyroscopes, magnetometers, infrared, temperature, pressure, microphone, oximeters, ultra wide band microwave, and radio.”);
and a controller configured to measure biological information of the wearer based on the change detected (Para. [0145], “The device 10 may include a microcontroller (processor) 12 coupled with one or more sensors 14.” And para. [0139], “Accordingly, systems, devices, and methods to track physiological parameters and provide clinically relevant feedback to the user and/or physician in order to prevent, avoid, or reverse diseases or conditions that are related to abdominal position.”), wherein
Dugan fails to disclose the gyro sensor is disposed at a first portion of a device, the first portion being configured to abut against the wearer's abdomen at a first position,
a second portion of the device is configured to abut against the wearer's abdomen at a second position, and
the change detected is based on the first portion of the device pivoting relative to the second portion of the device.
However, in the same field of endeavor, Fischer teaches the gyro sensor is disposed at a first portion of a device, the first portion being configured to abut against the wearer's abdomen at a first position (FIG. 1A and FIG. 3, Abstract, “The output of a capacitive sensor (4) within the housing (1) varies in response to the distance between the sensor and the body of a user. The housing (1) is strapped to the body of a user (FIG. 3, FIG. 4, FIG. 5A, and FIG. 5B) with a belt (2). The application area is chosen such that the distance between the sensor (4) and the body varies in response to a defined posture change (FIG. 5A and FIG. 5B).”),
a second portion of the device is configured to abut against the wearer's abdomen at a second position (FIG. 1A and FIG. 3, Abstract, “The output of a capacitive sensor (4) within the housing (1) varies , and
the change detected is based on the first portion of the device pivoting relative to the second portion of the device (FIG. 1A and FIG. 3, Abstract, “The output of a capacitive sensor (4) within the housing (1) varies in response to the distance between the sensor and the body of a user. The housing (1) is strapped to the body of a user (FIG. 3, FIG. 4, FIG. 5A, and FIG. 5B) with a belt (2). The application area is chosen such that the distance between the sensor (4) and the body varies in response to a defined posture change (FIG. 5A and FIG. 5B).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the garment as taught by Dugan to include a specific sensor as taught by Fischer in order to obtain a good and accurate output of sensor data (Para. [0020], “The preferred sensor is a capacitive sensor. The output of the sensor varies in response to the distance between the sensor and the body of a user. This eliminates the need for the separate signal source and moveable connections of prior art sensing means, thus solving the associated drawbacks concerning their handling, cleaning, durability and production.”).
Regarding claim 2, Dugan discloses The garment according to claim 1, Dugan further discloses wherein the change includes at least one of a change caused by movement of a blood vessel of the wearer, a change caused by breathing of the wearer, and a change caused by body motion of the wearer (Para. [0148], “In many embodiments, the microcontroller 12 may be configured to monitor user orientation to identify risks associated with certain user orientations.” See also para. [0014], “Physiological parameters can include abdominal/body orientation, snoring, blood oxygen, blood pressure, location of center of gravity, activities like running, walking, driving, sleeping, body heat, .
Regarding claim 3, Dugan discloses The garment according to claim 2, Dugan further discloses wherein the blood vessel includes an aorta of the wearer (Para. [0016], “In certain implementations, the system is able to collect data. In further embodiments, the device may use geometric approximations and/or empirical reference data to determine the force, impulse, or pressure being applied to certain intra-abdominal tissues or organs by the abdomen. These tissues and organs may include the spine, kidneys, liver, bladder, all abdominal blood vessels including the inferior vena cava, and all abdominal nerves including the renal sympathetic nerves.”).
Regarding claim 4, Dugan discloses The garment according to claim 3, Dugan further discloses wherein the aorta includes at least one of an abdomen aorta and a thoracic aorta of the wearer (Para. [0016], “In certain implementations, the system is able to collect data. In further embodiments, the device may use geometric approximations and/or empirical reference data to determine the force, impulse, or pressure being applied to certain intra-abdominal tissues or organs by the abdomen. These tissues and organs may include the spine, kidneys, liver, bladder, all abdominal blood vessels including the inferior vena cava, and all abdominal nerves including the renal sympathetic nerves.”).
Regarding claim 5, Dugan discloses The garment according to claim 1, Dugan further discloses wherein the biological information includes information relating to at least one of pulse wave, pulse, breathing, beating, pulse wave propagation velocity and blood flow rate of the wearer (Para. [0014], “Physiological parameters can include abdominal/body orientation, snoring, blood oxygen, blood pressure, location of center of gravity, activities like running, walking, driving, sleeping, body heat, altitude tracking, pressure readings, temperature readings, and/or user pedometer readings, breathing .
Regarding claim 6, Dugan discloses The garment according to claim 1, Dugan further discloses wherein the controller estimates, based on the biological information, information relating to at least one of physical condition, drowsiness, sleeping, wakefulness, psychological state, physical state, feeling, mind and body condition, mental condition, autonomic nerve, state of stress, consciousness state, blood component, sleeping condition, breathing condition, and blood pressure of the wearer (Para. [0014], “Physiological parameters can include abdominal/body orientation, snoring, blood oxygen, blood pressure, location of center of gravity, activities like running, walking, driving, sleeping, body heat, altitude tracking, pressure readings, temperature readings, and/or user pedometer readings, breathing during sleep, fetal activity monitoring (fetal kicks), fetal heart rate monitoring, uterine contraction monitoring, and fetal ECG monitoring, respiration characteristics, tension, temperature (measured at any variety of locations on or in the body), and hemodynamic flow restriction.”).
Regarding claim 7, Dugan discloses The garment according to claim 1, Dugan further discloses wherein the gyro sensor is at a position that comes in contact with the wearer of the garment (FIG. 1B, FIG. 3D).
Regarding claim 8, Dugan discloses The garment according to claim 1, Dugan further discloses wherein the gyro sensor is detachable (FIG. 3F).
Regarding claim 9, Dugan discloses The garment according to claim 1, Dugan further discloses wherein a position of the gyro sensor can be changed (FIG. 1B, FIG. 3D).
Regarding claim 10, Dugan discloses The garment according to claim 1, Dugan further discloses wherein the gyro sensor is provided inside or outside of the garment (FIG. 1B, FIG. 3D, FIG. 3F, depends on the attachment means, a substantial amount of means are considered, see also para. [0015], “The .
Regarding claim 11, Dugan discloses The garment according to claim 1, Dugan further discloses wherein the garment is supported at a waist of the wearer (Para. [0179], “the garment 30 further comprises a belt 58 with a support 59.”).
Regarding claim 12, Dugan discloses The garment according to claim 1, Dugan further discloses wherein the gyro sensor is provided to a waist band (Para. [0179], “the garment 30 further comprises a belt 58 with a support 59.”).
Regarding claim 13, Dugan discloses The garment according to claim 1, Dugan further discloses wherein the garment is a belt by which the wearer supports the wearer's outfit (Para. [0179], “the garment 30 further comprises a belt 58 with a support 59.”).
Regarding claim 14, Dugan discloses The garment according to claim 13, Dugan further discloses wherein the outfit is supported at a waist of the wearer (Para. [0179], “the garment 30 further comprises a belt 58 with a support 59.”).
Regarding claim 15, Dugan discloses The garment according to claim 13, Dugan further discloses wherein the gyro sensor is provided to a buckle of the belt (Para. [0179], “the garment 30 further comprises a belt 58 with a support 59.”).
Regarding claim 16, Dugan discloses A biological information measurement method, the method comprising (Abstract and para. [0073], “The system further including a garment configured to house the device and retain a fixed orientation relative to the user.”):
detecting a change in abdomen of a wearer of a garment by a gyro sensor provided to the garment (Para. [0073], “The data collection system where the data collection system is included of one or more sensors selected from the group including: accelerometers, gyroscopes, magnetometers, infrared, temperature, pressure, microphone, oximeters, ultra wide band microwave, and radio.”);
and performing, based on the change detected, measurement processing of biological information of the wearer (Para. [0145], “The device 10 may include a microcontroller (processor) 12 coupled with one or more sensors 14.” And para. [0139], “Accordingly, systems, devices, and methods to track physiological parameters and provide clinically relevant feedback to the user and/or physician in order to prevent, avoid, or reverse diseases or conditions that are related to abdominal position.”), wherein
Dugan fails to disclose the gyro sensor is disposed at a first portion of a device, the first portion being configured to abut against the wearer's abdomen at a first position,
a second portion of the device is configured to abut against the wearer's abdomen at a second position, and
the change detected is based on the first portion of the device pivoting relative to the second portion of the device.
However, in the same field of endeavor, Fischer teaches the gyro sensor is disposed at a first portion of a device, the first portion being configured to abut against the wearer's abdomen at a first position (FIG. 1A and FIG. 3, Abstract, “The output of a capacitive sensor (4) within the housing (1) varies in response to the distance between the sensor and the body of a user. The housing (1) is strapped to the body of a user (FIG. 3, FIG. 4, FIG. 5A, and FIG. 5B) with a belt (2). The application area is chosen such that the distance between the sensor (4) and the body varies in response to a defined posture change (FIG. 5A and FIG. 5B).”),
a second portion of the device is configured to abut against the wearer's abdomen at a second position (FIG. 1A and FIG. 3, Abstract, “The output of a capacitive sensor (4) within the housing (1) varies in response to the distance between the sensor and the body of a user. The housing (1) is strapped to the body of a user (FIG. 3, FIG. 4, FIG. 5A, and FIG. 5B) with a belt (2). The application area is chosen such , and
the change detected is based on the first portion of the device pivoting relative to the second portion of the device (FIG. 1A and FIG. 3, Abstract, “The output of a capacitive sensor (4) within the housing (1) varies in response to the distance between the sensor and the body of a user. The housing (1) is strapped to the body of a user (FIG. 3, FIG. 4, FIG. 5A, and FIG. 5B) with a belt (2). The application area is chosen such that the distance between the sensor (4) and the body varies in response to a defined posture change (FIG. 5A and FIG. 5B).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the garment as taught by Dugan to include a specific sensor as taught by Fischer in order to obtain a good and accurate output of sensor data (Para. [0020], “The preferred sensor is a capacitive sensor. The output of the sensor varies in response to the distance between the sensor and the body of a user. This eliminates the need for the separate signal source and moveable connections of prior art sensing means, thus solving the associated drawbacks concerning their handling, cleaning, durability and production.”).
Regarding claim 17, Dugan discloses A biological information measurement system, comprising (Abstract and para. [0073], “The system further including a garment configured to house the device and retain a fixed orientation relative to the user.”):
a garment including a gyro sensor configured to detect a change in a wearer's abdomen (Para. [0073], “The data collection system where the data collection system is included of one or more sensors selected from the group including: accelerometers, gyroscopes, magnetometers, infrared, temperature, pressure, microphone, oximeters, ultra wide band microwave, and radio.”);
and an external apparatus including a controller configured to measure biological information of the wearer based on the change detected (Para. [0145], “The device 10 may include a , wherein
Dugan fails to disclose the gyro sensor is disposed at a first portion of a device, the first portion being configured to abut against the wearer's abdomen at a first position,
a second portion of the device is configured to abut against the wearer's abdomen at a second position, and
the change detected is based on the first portion of the device pivoting relative to the second portion of the device.
However, in the same field of endeavor, Fischer teaches the gyro sensor is disposed at a first portion of a device, the first portion being configured to abut against the wearer's abdomen at a first position (FIG. 1A and FIG. 3, Abstract, “The output of a capacitive sensor (4) within the housing (1) varies in response to the distance between the sensor and the body of a user. The housing (1) is strapped to the body of a user (FIG. 3, FIG. 4, FIG. 5A, and FIG. 5B) with a belt (2). The application area is chosen such that the distance between the sensor (4) and the body varies in response to a defined posture change (FIG. 5A and FIG. 5B).”),
a second portion of the device is configured to abut against the wearer's abdomen at a second position (FIG. 1A and FIG. 3, Abstract, “The output of a capacitive sensor (4) within the housing (1) varies in response to the distance between the sensor and the body of a user. The housing (1) is strapped to the body of a user (FIG. 3, FIG. 4, FIG. 5A, and FIG. 5B) with a belt (2). The application area is chosen such that the distance between the sensor (4) and the body varies in response to a defined posture change (FIG. 5A and FIG. 5B).”), and
the change detected is based on the first portion of the device pivoting relative to the second portion of the device (FIG. 1A and FIG. 3, Abstract, “The output of a capacitive sensor (4) within the housing (1) varies in response to the distance between the sensor and the body of a user. The housing (1) is strapped to the body of a user (FIG. 3, FIG. 4, FIG. 5A, and FIG. 5B) with a belt (2). The application area is chosen such that the distance between the sensor (4) and the body varies in response to a defined posture change (FIG. 5A and FIG. 5B).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the garment as taught by Dugan to include a specific sensor as taught by Fischer in order to obtain a good and accurate output of sensor data (Para. [0020], “The preferred sensor is a capacitive sensor. The output of the sensor varies in response to the distance between the sensor and the body of a user. This eliminates the need for the separate signal source and moveable connections of prior art sensing means, thus solving the associated drawbacks concerning their handling, cleaning, durability and production.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791